Citation Nr: 1449992	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hypertension, including due to exposure to herbicides.

4.  Entitlement to service connection for gout, including due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Ms. Betty Jones, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned.  

The issues of service connection for PTSD, hypertension, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2006, the RO denied service connection for PTSD.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's August 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's August 2006 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material

An original claim of service connection for PTSD in November 2005.  VA and private records were received which reflected a diagnosis of PTSD, but the RO determined that there was no verified stressor and denied the claim.  A notice of disagreement was received and a statement of the case was issued.  However, the Veteran did not thereafter perfect an appeal.  Additionally, relevant evidence was not received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's August 2006 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record includes medical evidence which continues to diagnose PTSD as well as the Veteran's presentation of stressors that he did not previously report.  He indicated that a friend of his, Seaman Cooper, went overboard and died.  He also stated that a plane on the deck of the USS Intrepid caught fire while the ship was in Southeast Asia; however, the RO previously has been unable to verify that stressor.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  This is the case here since the new and material evidence pertains to the reason that the case was previously denied: lack of a stressor.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence has been received since the RO's August 2006 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for PTSD is granted.  


REMAND

PTSD

The Veteran's stressor of having a friend die has not been verified.  The Veteran was requested to provide a timeframe for VA to verify the claimed stressor.  He indicated that it occurred during 1967 while he was aboard the USS Intrepid.  He stated that the incident involving the friend's death occurred before the USS Intrepid entered the waterways of Vietnam while the plane fire occurred afterwards.  Again, however, the RO has been unable to corroborate the Veteran's claim of a plane crash and resultant fire previously.  The Board notes that the Veteran was stationed on the USS Intrepid on April 16, 1967 through the end of 1967.  The Board finds that a history of this vessel would assist in pinpointing a narrow time frame for the newly claimed event and should be obtained.  Thereafter, the AMC should contact the appropriate official source and attempt to verify the alleged stressor during the appropriate time frames.  If such stressor is verified, the Veteran should be afforded a VA examination to determine whether he has PTSD based on a verified stressor.

Hypertension and Gout

The Veteran testified that his symptoms began during service and he was in fact given medication at that time for hypertension.  Although he did not seek treatment immediately after service, he was seen in the 1980's at the Jesse Brown VA facility.  A review of currently available records does not reflect a diagnosis of hypertension or gout during service.  The initial record of diagnosis of both was made in 1998; however, these records imply that the Veteran had earlier diagnoses.  In particular, the Veteran was noted to have a "long history" of hypertension and that he previously had periodic attacks of gout.  The Veteran has not been afforded a VA examination and records predating 1997 are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Again request that the Veteran attempt to narrow the time period in which Seaman Cooper died in 1967 prior to the Southeast Asia deployment of the USS Intrepid in May 1967 (see May 2014 hearing transcript), and attempt to verify through official sources whether the death occurred while the Veteran was stationed aboard the USS Intrepid.  

2.  Obtain any outstanding records from the Jesse Brown VA facility dating prior to 1998 and associate them with the record.  

3.  If the AOJ is able to corroborate any of the Veteran's claimed stressors pursuant to this remand or otherwise, he should be scheduled for a VA examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, which is the result of his military service.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder to include PTSD was incurred in or is otherwise related to service.  Any psychiatric diagnosis should be in accordance with DSM-IV.  After reviewing the record and obtaining a history from the Veteran regarding the stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD.  In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must also specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.  If a diagnosis other than PTSD is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension and gout disabilities.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and/or gout disabilities had its clinical onset during service, or if hypertension was manifest within a year of service separation, or if either hypertension or gout is related to any in-service disease, event, or injury.  

The examiner should acknowledge the Veteran's statements that his claimed disabilities began during service and that he was medicated for hypertension at that time.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


